DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the instant specification does state in ¶ [0059] that the charge transporting compound is a polymer, except for the background in ¶ [0006], it does not discuss the inventive OLED undergoing post polymerization during the fabrication process.
Response to Amendment
Claims 1, 5, and 10-14 are amended, claims 15-19 are new, and claims 7-9 are cancelled due to Applicant's amendment dated 03/08/2021.  Claims 1-6 and 10-19
The objection to the specification as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/08/2021.
The objection to claims 5 and 14 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/08/2021.
The rejection of claims 1-8 and 11-14 under 35 U.S.C. as being unpatentable over Hayashi et al. US 2017/207395 A1 (“Hayashi”) in view of US 2012/0187382 A1 (“Rostovstev”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/08/2021.  However, as outlined below, new grounds of rejection have been made over Hayashi et al. US 2017/0207395 A1 (“Hayashi”) in view of Rostovtsev et al. US 2012/0187382 A1 (“Rostovtsev”) and Shiratori et al. JP 2017125087 A (“Shiratori”). As outlined below, new grounds of rejection have also been made over Hong et al. KR 2017/0094708 A1 (“Hong”), see machine translation (“Hong-MT”), in view of Rostovtsev et al. US 2012/0187382 A1 (“Rostovtsev”) as applied to claims 1-8, and 11-14 above, and further in view of Shiratori et al. JP 2017125087 A (“Shiratori”).
The rejection of claim 9 as set forth in the previous Office Action is moot because claim 9 is cancelled due to the Applicant's amendment dated 03/08/2021.
The rejection of claim 10 U.S.C. as being unpatentable over Hayashi et al. US 2017/207395 A1 (“Hayashi”) in view of US 2012/0187382 A1 (“Rostovstev”) and further in view of Shiratori JP 2017125087 A (“Shiratori”) as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 03/08/2021.  However, as outlined below, new grounds of rejection have been made Hayashi et al. US 2017/0207395 A1 (“Hayashi”) in view of Rostovtsev et al. US 2012/0187382 A1 (“Rostovtsev”) and Shiratori et al. JP 2017125087 A (“Shiratori”).

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on page 31 of the reply dated 03/08/2021 with respect to the rejection of amended claim 1 under 35 U.S.C. as being unpatentable over Hayashi et al. US 2017/207395 A1 (“Hayashi”) in view of US 2012/0187382 A1 (“Rostovstev”) have been fully considered, but they are not persuasive.
Applicant's argument – Applicant argues on page 31 of the reply that Hayashi discloses a hole transport material of Formula (4) but fails to disclose a compound of Formula (4) having a polymerizable group, the polymerizable group being partially or fully deuterated, and the particular attachment position of the polymerizable group.
Examiner's response – As discussed in more detail in the rejection below, claim 1 was rejected over a combination of references, not just Hayashi. One cannot show nonobviousness by attacking 

Applicant’s arguments on pages 31-32 of the reply dated 03/08/2021 with respect to the rejection of claim 1 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument – Applicant argues on pages 31-32 of the reply that the claimed invention solved a different technical problem than those of the references. The claimed invention is directed to solving the stability of OLEDs prepared by solution-based methods, whereas Rostovtsev is directed to lengthening the life of a device, and Shiratori is directed to the brightness and life of a device. Applicant further argues that Rostovstev does not teach the role of a cross-linking group, and Shiratori does not disclose deuterated cross-linking group.
Examiner's response -- It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant.  See MPEP 2144 IV.

Furthermore, Rostovstev was not used to teach the role of a cross-linking groups nor was Shiratori used to teach the role of deuteration. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145 IV.
As discussed in greater detail of the rejection below, Hayashi teaches a hole transport layer comprising an arylamine compound of general formula (4) and teaches specific examples of general formula (4) including compound (4-1) 
    PNG
    media_image1.png
    299
    391
    media_image1.png
    Greyscale
 (¶ [0130]-[0131], [0170]). Shiratori teaches crosslinking groups attached to a triarylamine compound may be benzocyclobutene, wherein the crosslinking groups increase the luminance lifetime of a light-emitting element (¶ [0011] and [0122]). Rostovtsev teaches a triarylamine compound comprising deuterated material, wherein the use of a deuterated compound in an electronic device leads to a greater lifetime (¶ [0008]). Given the 
    PNG
    media_image2.png
    417
    496
    media_image2.png
    Greyscale
, as discussed in greater detail in the rejection below.
Additionally, while Rostovstev is used to provide motivation for the deuteration of the compound of Hayashi, Rostovstev also teaches substituents for the hole transporting material may be crosslinking substituents and that substituents may be present to improve one or more physical properties of the compound, such as solubility (¶ [0104]). While Shiratori is used to provide motivation for the compound of Hayashi to include cross-linking groups, Shiratori also teaches the cross-linking groups may have substituents and does not exclude deuterium atoms as a substituent (¶ [0011]).

Applicant’s arguments on pages 32-33 of the reply dated 03/08/2021 with respect to the rejection of claim 1 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument – Applicant argues on pages 32-33 that there would be no reason to modify the compounds of Hayashi in view of Shiratori because Shiratori teaches a polymer compound containing a crosslinking group, whereas the claimed invention is a small molecule compound.
Applicant further argues that Shiratori teaches deuterium substitution on the polymer compound is on the arylamine structural unit, not the crosslinking group and therefore fails to suggest a deuterated polymerizable group.
Applicant further argues that Rostovstev teaches a polymer material containing a deuterated triarylamine and as the claimed invention is directed to a small molecule compound, one would have no reason to modify the compound of Hayashi in view of Rostovstev.
Examiner's response – Hayashi teaches a hole transport layer in an organic electroluminescent device that comprises an arylamine compound of general formula (1) 
    PNG
    media_image3.png
    107
    339
    media_image3.png
    Greyscale
(¶ [0033]). Shiratori teaches a compound that may be used in a hole transport layer of a light-emitting element (¶ [0264]-[0265]]), wherein the compound has an arylamine structure of formula (1) or (1’) 
    PNG
    media_image4.png
    188
    514
    media_image4.png
    Greyscale
 (formula (1’), ¶ [0009]-[0010]). Rostovstev teaches hole transport materials for use in an organic light-emitting diode (¶ [0009] and [0080]), wherein the hole transport material is a triarylamine compound and may be of formula I, II, III 
    PNG
    media_image5.png
    55
    386
    media_image5.png
    Greyscale
(formula II, ¶ [0078]-[0080]).  As Hayashi, Shiratori, and Rostovstev all teach arylamine compounds for the hole transporting layer of an organic light-emitting device, they are all within the same field of endeavor. As Hayashi, Shiratori, and Rostovstev are in the same field of endeavor and comprise similar arylamine compounds, one would reasonably expect the advantages shown by Rostovstev in regards to deuteration, would result in similar advantages if the modification were made on a compound of Hayashi. Similarly, one would reasonably expect the advantages shown by Shiratori in regards to cross-linking groups, would result in similar advantages if the modification were made on a compound of Hayashi.
Additionally, as Shiratori was used to teach crosslinking groups and not used to teach deuteration on the modified compound of Hayashi and Rostovstev, the argument of Shiratori failing to suggest a deuterated polymerizable group is irrelevant.

Applicant’s arguments on pages 33-34 of the reply dated 03/08/2021 with respect to the rejection of claim 1 as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument – Applicant argues on pages 33-34 that the Examiner modified the compound of Hayashi with a vinyl or styryl polymerizable group due to improper hindsight, as Hayashi does not specifically disclose an exemplified compound containing vinyl and styryl substituents, only compounds comprising substituents of aryl, heteroaryl, and deuterated aryl groups. Applicant further 
Examiner's response – In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Hayashi teaches that vinyl and styryl are two choices from a list of suitable substituents for the arylamine compounds (¶ [0048] and [0132]). The substitution of vinyl and styryl groups for the aryl, heteroaryl, and deuterated aryl groups of the exemplified compounds would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the arylamine compound in the hole transport layer of the organic electroluminescent device of Hayashi and possess the benefits taught by Hayashi.  See MPEP 2143.I.(B).
While the examples of Hayashi are prepared by vapor deposition methods, the preparation methods are not limited to vacuum evaporation. Hayashi teaches that the arylamine compound may be formed by vapor deposition or other known methods such as a spin coating method and an inkjet method (¶ [0181]).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. US 2017/0207395 A1 (“Hayashi”) in view of Rostovtsev et al. US 2012/0187382 A1 (“Rostovtsev”) and Shiratori et al. JP 2017125087 A (“Shiratori”).
Regarding claims 1-2, 4-5, and 10-11, Hayashi teaches an organic electroluminescent device comprising an anode, a hole transport layer, a light emitting layer, an electron transport layer, and a cathode in this order (¶ [0033]), wherein a hole transport layer and an electron transport layer are both considered charge transporting layers. 
Hayashi teaches that the material used for the hole transport layer may be a polymer compound, each having a structure of a benzidine derivative such as N,N'-diphenyl-N,N'-di(m-tolyl)benzidine (TPD), wherein the core structure is a triarylamine (¶ [0183]). However, Hayashi does not teach that the triarylamine compound must be a polymer compound. According to the instant specification, a small molecule may refer to any organic material that is not a polymer (¶ [0006]). Therefore, the limitation wherein the charge transporting compound is a small molecule is met.
Hayashi teaches the hole transport layer comprises an arylamine compound of general formula (4) 
    PNG
    media_image6.png
    155
    274
    media_image6.png
    Greyscale
(¶ [0130] and [0131]). Hayashi teaches specific examples of the arylamine (triarylamine) compound including compound (4-1) 
    PNG
    media_image7.png
    239
    308
    media_image7.png
    Greyscale
(¶ [0170]). Hayashi teaches the organic electroluminescent device comprising the triarylamine compound 
Hayashi does not specifically disclose a compound as above wherein a polymerizable group is substituted on the highlighted phenyl groups: 
    PNG
    media_image8.png
    71
    294
    media_image8.png
    Greyscale
. However, Hayashi does teach that the triarylamine compound may have a substituent (¶ [0132]), and that substituent may include vinyl and styryl (¶ [0048]), wherein vinyl and styryl are recognized by the instant specification as being polymerizable groups (instant ¶ [0054]).
Therefore, given the general formula and teachings of Hayashi, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a vinyl group on compound (4-1) in the location of the highlighted phenyl groups, because Hayashi teaches the variable may suitably be selected as a substituent.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as hole transport compound in the hole transport layer of the organic electroluminescent device of Hayashi and possess the benefits taught by Hayashi.  See MPEP 2143.I.(B).
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically substitute a vinyl on compound (4-1), because it would have been choosing from the group specifically disclosed as substituents suitable for the triarylamine compound, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole transport compound in the hole transport layer of the organic electroluminescent device of Hayashi and possessing the benefits taught by Hayashi.  One  
Shiratori teaches that the crosslinking groups attached to a triarylamine compound may be 
    PNG
    media_image9.png
    36
    56
    media_image9.png
    Greyscale
(vinyl),
    PNG
    media_image10.png
    37
    65
    media_image10.png
    Greyscale
(epoxide),
    PNG
    media_image11.png
    34
    69
    media_image11.png
    Greyscale
(oxetane), and
    PNG
    media_image12.png
    43
    82
    media_image12.png
    Greyscale
(benzocyclobutene) (¶ [0011]), preferably the vinyl and benzocyclobutene (¶ [0048]) and that these crosslinking compounds increase the luminance lifetime of the light-emitting element (¶ [0122]). Shiratori teaches specific examples of the arylamine compound comprising crosslinking groups, including compound 1’-6 
    PNG
    media_image13.png
    82
    68
    media_image13.png
    Greyscale
, wherein the circled portion is the crosslinking group, specifically benzocyclobutene (¶ [0120]). 
Therefore, given the general formula and teachings of Hayashi and Shiratori, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the vinyl group of Hayashi with the benzocyclobutene crosslinkable group of Shiratori 
    PNG
    media_image13.png
    82
    68
    media_image13.png
    Greyscale
 on the compound taught by Hayashi in the location of the circled phenyl groups 
    PNG
    media_image8.png
    71
    294
    media_image8.png
    Greyscale
, because Shiratori teaches both vinyl and benzocyclobutene may preferably be selected as a substituent on a triarylamine compound.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the triarylamine compound in the 
The modified compound of Hayashi in view of Shiratori would resemble the following structure: 
    PNG
    media_image14.png
    391
    475
    media_image14.png
    Greyscale
.
Hayashi teaches substituents on the triarylamine compound may be deuterium (¶ [0048]) and further exemplifies where these substituents may take place in compound (4-20) 
    PNG
    media_image15.png
    297
    380
    media_image15.png
    Greyscale
(¶ [0170], page 52). However, Hayashi does not specifically teach polymerizable groups being deuterated. 
Shiratori teaches deuterium atoms may replace hydrogen atoms on the triarylamine compound (¶ [0010]) but does not specifically teach the crosslinkable groups having deuterium substituents.
Rostovtsev teaches a light emitting diode comprising a triarylamine compound (claim 4), comprising deuterated material, wherein the deuterated material may be fully or partially deuterated (¶ [0044]), and the deuterated material is a hole transport material (¶ [0046]). Rostovtsev teaches that the use of a deuterated compound in an electronic device leads to a greater lifetime (¶ [0008]).
Therefore, given the general formula and teachings of Hayashi and Rostovtsev, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute deuterium atoms on the arylamine compound, because Hayashi teaches the deuterium atom may suitably be selected as a substituent and Rostovtsev teaches the addition of deuterium atoms leads to a longer device lifetime.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the arylamine compound in the charge transport layer of the organic electroluminescent device of Hayashi and possess the benefits taught by Hayashi and Rostovtsev.  See MPEP 2143.I.(B).
Additionally, given the general formula and teachings of Shiratori, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogen atoms with deuterium atoms specifically on the crosslinkable groups, because Shiratori teaches the variable may suitably be selected as a substituent and Rostovtsev teaches the addition of deuterium atoms leads to a longer device lifetime.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the arylamine compound in the charge transport layer of the organic electroluminescent device of Hayashi and possess the benefits taught by Hayashi, Shiratori, and Rostovtsev.  See MPEP 2143.I.(B).
The modified compound of Hayashi in view of Shiratori and Rostovtsev would resemble the following structure, which reads on the claimed compound 103: 
    PNG
    media_image16.png
    417
    496
    media_image16.png
    Greyscale
.
Per claims 1 and 4-5, the modified compound as discussed above is a charge transporting compound represented by claimed formula 1 wherein:
X and Y are independently polymerizable groups, and are specifically partially deuterated benzocyclobutene 
    PNG
    media_image17.png
    80
    92
    media_image17.png
    Greyscale

Z is not required to be present;
x and y are 1, and z is 0;
the sum of x, y, and z is equal to 2;
L1 is an unsubstituted cycloalkyl group having 6 carbon atoms;
L2 is a substituted amino group;
L3 is not required to be present;
Ar1 is an unsubstituted aryl group having 6 carbon atoms;
Ar2 is an aryl group having 12 ring carbon atoms; and
Ar3
Regarding claim 6, Hayashi teaches the hole transporting compound is a triarylamine compound (¶ [0131], general formula (4)) that may include carbazole, dibenzofuran, dibenzothiophene, triazine, pyrimidine, benzimidazole, quinoxaline, phenanthrene, phenanthroline, anthracene, fluorene, and pyrene (¶ [0049]).
Regarding claims 12-14, Hayashi teaches the hole transport layer comprising the hole transport compound of general formula (1) may be fabricated by an inkjet method (¶ [0180]). As recited in the instant specification ¶ [0008], an inkjet method is a type of solution process. Furthermore, as instant specification states (instant ¶ [0008]), if a hole transport layer can be fabricated by solution process, the hole transport compound can be dissolved or dispersed in a solvent. Therefore, a formulation of the hole transport solution comprising the hole transport compound takes place.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. US 2017/0207395 A1 (“Hayashi”) in view of Rostovtsev et al. US 2012/0187382 A1 (“Rostovtsev”) and Shiratori et al. JP 2017125087 A (“Shiratori”) as applied to claim 11 above, and further in view of “Post-polymerization C-H Borylation of Donor-Acceptor Materials Gives Highly Efficient Solid State Near-Infrared Emitters for Near-IR-OLEDs and Effective Biological Imagining” by Crossley et al. (“Crossley”).
Regarding claim 19, Hayashi in view of Shiratori and Rostovtsev teach the organic electroluminescent device of claim 11, as described above. 
Crossley teaches while the majority of near-IR emissive materials developed to date are based on small molecules, the development of conjugated polymer near-IR emitters is highly desirable for facilitating solution processing of organic electronic devices (pg. 28243). Crossley teaches effective near-infrared emissive polymers are rare and generally contain low percentages of the near-infrared chromophore and thereby reducing the signal to background fluorescence ratio in the near-infrared region (pg. 28244). Crossley teaches a solution of post-polymerization modification, wherein post-max values (pg. 28247).
10.	Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention for the modified compound of Hayashi in view of Shiratori and Rostovtsev to undergo a post-polymerization process to introduce near-infrared emitting chromophore units into the backbone, based on the teaching of Crossley.  The motivation for doing so would have been to modulate the band gap and emission properties and obtain higher EQEmax values, as taught by Crossley.
Claims 1-6, 11 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. KR 2017/0094708 A1 (“Hong”), see machine translation (“Hong-MT”), in view of Rostovtsev et al. US 2012/0187382 A1 (“Rostovtsev”) as applied to claims 1-8, and 11-14 above, and further in view of Shiratori et al. JP 2017125087 A (“Shiratori”).
Regarding claims 1-5 and 15-18, Hong-MT teaches an organic light emitting device comprising compounds that may be used as hole transport or electron transport material having the advantages of low voltage, high efficiency, and/or long life when used as a material for hole transport or charge generation layer (¶ [0001] and [0018]). Hong-MT teaches the compound for the charge generation layer may be represented by chemical formula 3-1 
    PNG
    media_image18.png
    210
    518
    media_image18.png
    Greyscale
, and teaches specific examples of chemical formula 3-1 including the compound 
    PNG
    media_image19.png
    134
    139
    media_image19.png
    Greyscale
 (¶ [0108] and pg. 18).
Hong-MT does not specifically disclose a compound as above wherein a polymerizable group is substituted on the highlighted phenyl group: 
    PNG
    media_image20.png
    134
    139
    media_image20.png
    Greyscale
. However, Hong-MT does teach Ar1 to Ar4 may be substituted (¶ [0100]) and the substituents may be heavy hydrogen (deuterium) or a substituted or unsubstituted alkenyl group (¶ [0024]).
Shiratori teaches a light-emitting element comprising arylamine compounds (¶ [0010]), wherein crosslinking groups attached to the arylamine compound increase the luminance lifetime of the light-emitting element (¶ [0122]), wherein the crosslinking groups may preferably be 
    PNG
    media_image9.png
    36
    56
    media_image9.png
    Greyscale
(vinyl) and
    PNG
    media_image12.png
    43
    82
    media_image12.png
    Greyscale
(benzocyclobutene) (¶ [0011] and [0048]). 
Shiratori teaches specific examples of the arylamine compound comprising crosslinking groups, including compound 1’-1 
    PNG
    media_image21.png
    182
    140
    media_image21.png
    Greyscale
, wherein an arylamine compound comprises a vinyl crosslinking group (¶ [0120]). 
Therefore, given the general formula and teachings of Hong-MT and Shiratori, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a vinyl cross-linking group of Shiratori on the compound of Hong-MT, because Hong-MT teaches Ar1 to Ar4 may have substituents of an alkenyl group and Shiratori teaches vinyl may preferably be selected as a cross-linking substituent on a triarylamine compound.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the triarylamine compound in the charge transport layer of the organic light emitting device of Hong-MT and possess the benefits taught by Shiratori.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute two vinyl groups on the phenyl group of the compound of Hong-MT, because it would have been choosing from a possible 1 to 5 substituents on the phenyl group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the charge generation layer of the light emitting device of Hong-MT and possessing the benefits taught by Shiratori.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising vinyl cross-linking groups having the  
Furthermore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the vinyl cross-linking groups on position 2 and 6 of the phenyl group, because it would have been choosing 2 out of a possible 5 positions, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the compound in the charge generation layer of the light emitting device of Hong-MT and possessing the benefits taught by Shiratori.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising vinyl cross-linking groups having the benefits taught by Shiratori in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
The modified compound of Hong-MT in view of Shiratori has the following structure: 
    PNG
    media_image22.png
    451
    454
    media_image22.png
    Greyscale
.
Hong-MT fails to specifically teach a compound as above wherein the vinyl cross-linking groups are substituted with deuterium. However, Hong-MT does teach substituents on the compound may be heavy hydrogen (deuterium) (¶ [0024]). Shiratori fails to specifically teach the crosslinkable groups 
Rostovtsev teaches a light emitting diode comprising a triarylamine compound (claim 4), comprising deuterated material, wherein the deuterated material may be fully or partially deuterated (¶ [0044]), and the deuterated material is a hole transport material (¶ [0046]). Rostovtsev teaches that the use of a deuterated compound in an electronic device leads to a greater lifetime (¶ [0008]).
Therefore, given the general formula and teachings of Hong-MT and Rostovtsev, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute deuterium atoms on the arylamine compound, because Hong-MT teaches the deuterium atom may suitably be selected as a substituent and Rostovtsev teaches the addition of deuterium atoms leads to a longer device lifetime.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the arylamine compound in the charge transport layer of the organic electroluminescent device of Hong-MT and possess the benefits taught by Hong-MT and Rostovtsev.  See MPEP 2143.I.(B).
Additionally, given the general formula and teachings of Shiratori, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the hydrogen atoms with deuterium atoms specifically on the crosslinkable groups, because Shiratori teaches the variable may suitably be selected as a substituent and Rostovtsev teaches the addition of deuterium atoms leads to a longer device lifetime.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as the arylamine compound in the charge transport layer of the organic electroluminescent device of Hayashi and possess the benefits taught by Hong-MT, Shiratori, and Rostovtsev.  See MPEP 2143.I.(B).
The modified compound of Hong-MT in view of Shiratori and Rostovtsev has the following structure, which reads on the claimed compound 75: 
    PNG
    media_image23.png
    473
    450
    media_image23.png
    Greyscale
.
Per claims 1, 4-5, and 15-17, the modified compound as discussed above is a charge transporting compound represented by claimed formula 1 wherein:
X and Y are independently polymerizable groups, and are specifically partially deuterated vinyl 
    PNG
    media_image24.png
    64
    63
    media_image24.png
    Greyscale
; 
Z and Y are not required to be present;
x is 2, and y and z are 0;
the sum of x, y, and z is equal to 2;
L1 is a single bond;
L2 and L3 are not required to be present;
Ar1 is an substituted aryl group having 12 ring carbon atoms; and
Ar2 and Ar3
Regarding claim 6, Hong-MT in view of Shiratori and Rostovtsev teach the modified compound of claim 1, as described above. The modified compound as described above is a compound that is a triarylamine and comprises fluorene.
Regarding claim 11, Hong-MT in view of Shiratori and Rostovtsev teach the modified compound of claim 1, as described above. Hong-MT teaches an example of an organic light emitting device in Fig. 2 wherein the device comprises a hole transport layer and an electron transport layer between an anode and a cathode, wherein the hole transporting material and electron transporting material (¶ [0019]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R HOLT whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.R.H./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786